11th Court of Appeals
                               Eastland, Texas

                                  JUDGMENT


In re Gregory Mark Levitz,                         * Original Proceeding

No. 11-13-00275-CV                                 * October 3, 2013

      * (Panel consists of: Wright, C.J.,
                                                 McCall,  J.,  and  Willson,
J.)


      This court has considered Relator's petition for writ of mandamus  and
concludes that the petition should be denied.  Therefore, the  petition  for
writ of mandamus is denied.